         Case 6:20-bk-11366-SC           Doc 1-2 Filed 02/21/20 Entered 02/21/20 15:45:19                             Desc
                                         Case Com Def Notice Page 1 of 1
                                        United States Bankruptcy Court
                                         Central District of California
In re:                                                            CHAPTER NO.:   7
Tracie Anne Mckray
aka Tracy Mckray, aka Tracie Murphy                               CASE NO.:   6:20−bk−11366

                            CASE COMMENCEMENT DEFICIENCY NOTICE
To Debtor and Debtor's Attorney of Record,
YOUR CASE MAY BE DISMISSED IF YOU FAIL TO CURE THE FOLLOWING DEFICIENCIES:

A. You must cure the following within 14 days from filing of your petition:

  Statement of Related Cases (LBR Form 1015−2) [Information required by LBR 1015−2]
  Declaration by Debtor(s) as to Whether Income was Received From an Employer within 60 Days of the Petition Date [11 U.S.C. §
521(a)(1)(B)(iv)] (LBR Form F1002−1)
  Verification of Master Mailing List of Creditors [LBR 1007−1(a)] (LBR Form F1007−1)
B. Statement of Intention for Individuals Filing Under Chapter 7 (11 U.S.C. § 521(a)(2)(A)) [must be filed within 30 days from filing
Petition (not required for corporations)] (Official Form 108)

The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms




For all items above that are not electronically filed, you must file the original and the following number of copies in accordance
with Local Bankruptcy Rules 1002−1(c) and 5005−2, and Court Manual, section 2.5(a)(2).

                Chapter 7    Original only

Please return the original or copy of this form with all required items to the following location:

                 3420 Twelfth Street, Riverside, CA 92501−3819
If you have any questions, please contact the Court's Call Center at the toll free number (855) 460−9641.




Dated: February 21, 2020                                                      For the Court
                                                                              Kathleen J. Campbell
                                                                              Clerk of Court
(Form ccdn − Rev 02/2020)                                                                                                  1 / KRG
